I am of the opinion that the rule of liberal construction followed by the majority of the court is not applicable.
"The aim of the law is to allow all parties a fair opportunity to have all the errors to their prejudice reviewed *Page 455 
on one appeal, and one only." Gibson's Suits in Chancery, Sec. 1265. In accord is the pronouncement of the Supreme Court in Hume v. Commercial Bank, 69 Tenn. 220, 223, that "the sound and safe rule of the inferior courts, as of this court, is to have only one trial of all the questions involved in the cause."
The statute contained in Code, section 9038 is in derogation of this wise policy and hence, in my opinion, to be strictly rather than liberally construed. Among the cases which I think impliedly support this view are Kernodle v. Tatum, 51 Tenn. 312; In re Johnson's Estate, 77 Tenn. 625; and McKinney v. Etowah, 1 Tenn. App. 13.
But in my opinion the decree appealed from in this case is not within the terms of the statute upon either a strict or a liberal construction. To be within that clause of the statute applied by the majority of the court, the decree must have both of two characteristics. It must be (1) "determining the principles involved"; and (2) "ordering an account". In my opinion the decree under consideration has neither.
The determinative question is, What did the legislature mean by the quoted language? In what sense was it used? The first problem is to decide whether the "principles involved" means, as the majority seem to hold, any principle involved in the case generally, or, as I think, the principles involved in the stating of the account which the decree orders taken by the Master.
The other is, what is meant by "an account" in the phrase, "ordering an account."
These are questions of statutory construction to be determined according to well-established canons and without regard to the exigencies of the particular case.
Statutes are to be construed as nearly to the rule and reason of the common law as may be. Snyder v. McEwen, *Page 456 148 Tenn. 423, 256 S.W. 434. It is also an elementary rule of statutory construction that words with a fixed meaning at common law or by decisions of the courts are presumed to be used in a statute in that sense unless there is something in the context which indicates an intention to use them in a different sense. Lively v. American Zinc Co., 137 Tenn. 261, 191 S.W. 975; State v. Smith, 137 24 Tenn. 394; Apple v. Apple, 38 Tenn. 348; Scholze, 2 Tenn. App. 80.
Since the statute purports to regulate procedure in "equity causes", is to be presumed that the language employed was used in the sense commonly attributed to it in that field of jurisprudence.
I do not maintain that the clause of the statute is confined to interlocutory decrees in suits which are primarily for an accounting. Upon the contrary, I think the statute covers cases where the ordering of the account is merely incidental to the granting of other relief. But in my opinion, in its application to the latter class of cases, I think the same thing is meant by "determining the principles involved" and "ordering an account" as is true where the suit is primarily one for an accounting.
The majority of the court hold that the determination that the compensation of the Clerk and Master and that of the complainant's solicitors should be taxed as a part of the cost and paid out of the funds in the master's hands, was a determination of "the principles involved" within the meaning of the statute. I have been unable to bring myself around to this view. I do not understand that there is meant by the language, "determining the principles involved", a mere determination that one party is liable for a single specific item, the value of which is not shown; nor do I understand that there is meant the determination of just any principle or principles that may *Page 457 
be involved in the case. What I think is meant is the determination of the principles involved in taking the account ordered to be taken by the master; the principle by which he is to be governed in performing that duty. Thus, Mr. Gibson says, "in decreeing an account the court should settle and specify the principles on which the account is to be taken; and, when practicable, should define the powers and duties of the master, and indicate in a general way what he is required to do in each particular matter referred to him." Gibson's Suits in Chancery, Sec. 599. That section, together with the two succeeding sections and Section 1040, to my mind indicate what is understood in equity jurisprudence as settling principles upon which an account is to be taken by a master. Obviously, this is quite a different thing from just determining any issue of liability that may be involved in the case. See generally, Terrell v. Ingersoll,78 Tenn. 77, 82; Patton v. Cone, 69 Tenn. 14.
Conceding there is ample room for the opposite view upon that phase of the matter, a more serious question, I think is whether the decree appealed from orders an "account" within the meaning of the code section. That section originated with the Acts of 1835-36, Chapter 17. At that time, as now, "accounts and accounting" was a well-known topic in the field of equity jurisprudence. It is the subject of a separate chapter in Mr. Gibson's classic work. Gibson's Suits in Chancery, sec. 952 et seq. This chapter begins with the definition of an account. This is as follows: "An account is a detailed statement of mutual demands in the nature of debits and credits between the parties arising out of contracts or some fiduciary relation." Conceding that there may be an account within the meaning of Code, section 9038 even though there be no mutual demands in the sense that there *Page 458 
are debits and credits against more than one party, I nevertheless think that the order of reference in this case does not call for the stating of an account. Numerous definitions of the word "account" are collected under that heading in "Words and Phrases", Vol. I, Perm. Ed., p. 523 et seq. None of these, in my opinion, warrants the interpretation given that word by the majority of the court in the present case.
Under the order of reference in the present case the master could not have made a debit or credit against or in favor of either party, much less one arising out of contract or some fiduciary relation; for there was no such relation between the defendant and the solicitor for the complainant, and had never been. In executing the order of the reference, the master will not be proceeding according to any principles determined in the decree: he will neither charge any one or credit any one; he will not report that anybody is liable to anybody else for anything. When he responds he will simply be reporting the value in dollars and cents of the services rendered by the solicitors for the complainant. In my opinion it could as well be said that a reference to hear proof and report the value of a horse for which the decree held one of the parties liable was the "ordering an account" within the meaning of the statute.
It seems to me that under the construction adopted by the majority of the court that the chancellor would have the discretion to authorize an appeal from practically any interlocutory decree in an equity cause that decided any issue in the case and ordered a reference to the clerk for a report in terms of dollars and cents. I think it an unwise policy to so extend the statute and also contrary to the spirit of the pronouncement of the Supreme Court in Employers' Indemnity Co. v. Willard, 125 Tenn. 288, *Page 459
151 S.W. 1029, reiterated in Mengel Box Co. v. Lauderdale County, 144 Tenn. 266, 230 S.W. 963, that "it has uniformly been held by this court that the chancellor's discretion in allowing appeals under this section of the Code is limited to the cases therein enumerated." [125 Tenn. 288, 151 S.W. 1030.]
It is readily conceded, if my view is correct, that the situation presented affords spectacular instance of the temptation to yield to expediency; for it is true that if the conclusion reached on the merits is sound, as I think it is, the order of reference was unnecessary and the decree should have been a final one, from which an appeal would lie as a matter of right. But to be appealable as a matter of right, it is not sufficient that a decree be final in substance. It must be so in form. Cockrill v. People's Sav. Bank, 155 Tenn. 342, 347,293 S.W. 996. And the order of reference in this case, even if it was in reality unnecessary because of the erroneous decision of the chancellor on the merits, prevented the decree from being final in form within the meaning of the applicable rule.
Without intimating that the majority of the court was in the slightest influenced by any such consideration, the fact that the allowance of the appeal, though unwarranted, would save both time and expense, is no sound reason for entertaining it. To do so, would, in my opinion, establish a dangerous precedent, the disadvantages of which would, in the long run, far outweigh any temporary benefit to the parties in this case.
With the utmost deference to the view of my colleagues, I am unable to escape the conclusion that the chancellor had no authority to grant this appeal and hence that this court has no jurisdiction of the subject matter. If wrong in this view, I am in full accord with the reasoning and conclusion on the merits of the case as set forth in the able opinion by Judge Ketchum. *Page 460